Citation Nr: 0019457	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  99-05 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of an 
injury of the jaw.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

By rating decision of the RO dated in 1977, service 
connection for the residuals of an injury of the jaw was 
denied.  However, the veteran was not notified of this 
denial.  Therefore, the Board will review the claim on a de 
novo basis, as the decision never became final.  


FINDINGS OF FACT

1.  The service medical records established that veteran 
sustained an injury of his jaw during service.  

2.  A VA examination in June 1998 revealed the presence of a 
scar of the jaw that was related to the injury sustained by 
the veteran in service.


CONCLUSION OF LAW

A scar of the jaw, the residual of an injury of the jaw, was 
incurred in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming service connection for the residuals 
of a jaw injury that he claims to have sustained during 
service.  The threshold question to be answered concerning 
this issue is whether or not the veteran has presented 
evidence of a well-grounded claim; that is, one which is 
plausible, meritorious on its own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the veteran in 
developing the pertinent facts and the claim must fail.  Epps 
v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability.  Furthermore, the evidence needed 
to establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical evidence; 
and, where an opinion is used to link the current disorder to 
a cause or symptoms during service, a competent opinion of a 
medical professional is required. Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Review of the service medical records show that the veteran 
was treated in September 1951 for a laceration of the lower 
right jaw, sustained when the tank in which he was riding 
struck a land mine.  The wound was dressed and an X-ray of 
the mandible was requested.  There is no indication that the 
X-ray study was performed and no further reference to the 
injury was made in the service medical records.  However, the 
injury was reported on the veteran's report of separation 
from the Armed Services of the United States.  The veteran 
also reported having sustained the injury on examination by 
VA in May 1977, but no residuals of the injury were described 
on the report of that examination.  

An examination was conducted by VA in June 1998.  At that 
time, examination of the skin at the site of his old injury 
in 1951 revealed a fine line scar, with no loss of underlying 
bone or visible deformity.  A Panorex X-ray study showed 
normal bony contour with no pathology seen.  

The service records show that the veteran sustained an injury 
of his jaw in 1951.  The VA examination in June 1998 has 
identified a residual scar that was specifically related to 
that injury.  This evidence renders the claim plausible and 
well-grounded.  

When there is a balance of positive and negative evidence, 
the law and VA regulations require the application of the 
benefit of the doubt rule in favor of the appellant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999). 

In this case, the Board concludes that the findings during 
the recent VA medical examination in light of the jaw injury 
documented while the veteran was in service, provides a 
reasonable basis and places the pertinent evidence in 
relative equipoise, thereby supporting a grant of service 
connection for the scar of the veteran's jaw.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A scar of the jaw, the residual of an injury of the jaw, is 
granted.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

